--------------------------------------------------------------------------------

Exhibit 10.2



[JPMORGAN LOGO]

EXECUTION COPY



JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

July 11, 2007

To: SonoSite, Inc.
21919 30th Drive S.E.
Bothell, WA 98021-3904
Attention: Chief Financial Officer
Telephone No.:     (425) 951-1224
Facsimile No.:       (425) 951-6789


Re: Warrants



     The purpose of this letter agreement (this "Confirmation") is to confirm
the terms and conditions of the Warrants issued by SonoSite, Inc.("Company") to
JPMorganChase Bank, National Association, London Branch ("JPMorgan") on the
Trade Date specified below (the "Transaction").  This letter agreement
constitutes a "Confirmation" as referred to in the ISDA Master Agreement
specified below.  This Confirmation shall replace any previous agreements and
serve as the final documentation for this Transaction.



     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions"), as published by the
International Swaps and Derivatives Association, Inc. ("ISDA"), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern.  This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.



     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties'
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



1.      This Confirmation evidences a complete and binding agreement between
JPMorgan and Company as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
"Agreement") as if JPMorgan and Company had executed an agreement in such form
(but without any Schedule except for the election of the laws of the State of
New York as the governing law) on the Trade Date.  In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.



2.      The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions.  The terms of
the particular Transaction to which this Confirmation relates are as follows:



General Terms:



     

Trade Date:

July 11, 2007

     

                                                 

     

                                                                                                                      

Warrants:

Equity call warrants, each giving the holder the right to purchase one Share at
the Strike Price, subject to the Settlement Terms set forth below.  For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.

     

                                                 

     

                                                                                                                      

Warrant Style:

American

     

                                                 

     

                                                                                                                      

Seller:

Company

     

                                                 

     

                                                                                                                      

Buyer:

JPMorgan

     

                                                 

     

                                                                                                                      

Shares:

The common stock of Company, par value USD 0.01 per Share (Exchange symbol
"SONO")

     

                                                 

     

                                                                                                                      

Number of Warrants:

2,500,000, subject to adjustment as provided herein.

     

                                                 

     

                                                                                                                      

Warrant Entitlement:

One Share per Warrant

     

                                                 

     

                                                                                                                      

Strike Price:

USD 46.9650

     

                                                 

     

                                                                                                                      

Premium:

USD 19,546,018.00

     

                                                 

     

                                                                                                                      

Premium Payment Date:

July 16, 2007

     

                                                 

     

                                                                                                                      

Exchange:

The NASDAQ Global Select Market

     

                                                 

     

                                                                                                                      

Related Exchange(s):

All Exchanges



Procedures for Exercise:



Expiration Time:

The Valuation Time

     

                                              

     

                                                                                                                      

Expiration Date(s):

Each Scheduled Trading Day during the period from and including the First
Expiration Date and to and including the 60th Scheduled Trading Day following
the First Expiration Date shall be an "Expiration Date" for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
this Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

     

                                              

     

                                                                                                                      

First Expiration Date:

October 15, 2014 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

     

                                              

     

                                                                                                                      

Multiple Exercise:

Applicable

     

                                              

     

                                                                                                                      

Minimum Number of
Warrants:

1

     

                                              

     

                                                                                                                      

Daily Number of
Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to "Expiration Date(s)"

     

                                              

     

                                                                                                                      

Maximum Number of
Warrants:

All warrants remaining unexercised as of the remaining Exercise Date(s).

     

                                              

     

                                                                                                                      

Automatic Exercise:

Applicable; and means that, unless all Warrants have been previously exercised
hereunder, a number of Warrants for each Expiration Date equal to the Daily
Number of Warrants (as adjusted pursuant to the terms hereof) for such
Expiration Date will be deemed to be automatically exercised; provided that
"In-the-Money" means that the Relevant Price for such Expiration Date exceeds
the Strike Price for such Expiration Date; and provided further that all
references in Section 3.4(b) of the Equity Definitions to "Physical Settlement"
shall be read as references to "Net Share Settlement".

     

                                              

     

                                                                                                                      

Market Disruption Event:

Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with "(ii) an Exchange Disruption, or" and inserting
immediately following clause (iii) the phrase "; in each case that the
Calculation Agent determines is material."



Valuation:



Valuation Time:

   

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
using its commercially reasonable discretion.

     

                                              

     

                                                                                                                        

Valuation Date:

Each Exercise Date.



Settlement Terms: 



Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading "Bloomberg VWAP" on Bloomberg page SONO.UQ <equity> AQR (or
any successor thereto) in respect of the period from the scheduled opening time
of the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

     

                                              

    

                                                                                                                        

Settlement Date(s):

As determined in reference to Section 9.4 of the Equity Definitions, subject to
Section 9(l)(i) hereof.



Other Applicable
Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
"Physically-settled" shall be read as references to "Net Share Settled." "Net
Share Settled" in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

     

                                              

    

                                                                                                                        

Representation and
Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to JPMorgan may be, upon delivery, subject to
restrictions and limitations arising from Company's status as issuer of the
Shares under applicable securities laws.



3.  Additional Terms applicable to the Transaction:



  Adjustments applicable to the Warrants:



Method of Adjustment:

Calculation Agent Adjustment.  For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement. 
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(g) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

     

                                             

     

                                                                                                                       



Extraordinary Events applicable to the Transaction:



New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase "publicly quoted,
traded or listed on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors)".

     

                                               

     

                                                                                                                      

Consequence of Merger
Events:

     

                                               

     

                                                                                                                      

     Share-for-Share:

Modified Calculation Agent Adjustment

     

                                               

     

                                                                                                                      

     Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

     

                                               

     

                                                                                                                      

     Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination);provided that
JPMorgan may elect, in its commercially reasonable judgment, Component
Adjustment (Calculation Agent Determination).

     

                                               

     

                                                                                                                      

Consequence of Tender
Offers:

     

                                               

     

                                                                                                                      

Tender Offer:

Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and an Additional
Termination Event under Section 9(i)(ii)(C) of this Confirmation, JPMorgan may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(i)(ii)(C) will apply.

     

                                               

     

                                                                                                                      

     Share-for-Share:

Modified Calculation Agent Adjustment

     

                                               

     

                                                                                                                      

     Share-for-Other:

Modified Calculation Agent Adjustment

     

                                               

     

                                                                                                                      

     Share-for-Combined:

Modified Calculation Agent Adjustment

     

                                               

     

                                                                                                                      

Nationalization, Insolvency
or Delisting:

Cancellation and Payment (Calculation Agent Determination);provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

     

                                               

     

                                                                                                                      

Additional Disruption
Events:

     

                                               

     

                                                                                                                      

     Change in Law:

Applicable

     

                                               

     

                                                                                                                      

     Failure to Deliver:

Not Applicable

     

                                               

     

                                                                                                                      

     Insolvency Filing:

Applicable

     

                                               

     

                                                                                                                      

     Hedging Disruption:

Applicable

     

                                               

     

                                                                                                                      

     Increased Cost of Hedging:

Not Applicable

     

                                               

     

                                                                                                                      

     Loss of Stock Borrow:

Applicable

     

                                               

     

                                                                                                                      

          Maximum Stock Loan Rate:

200 basis points

     

                                               

     

                                                                                                                      

     Increased Cost of Stock Borrow:

Applicable

     

                                               

     

                                                                                                                      

          Initial Stock Loan Rate:

50 basis points

     

                                               

     

                                                                                                                      

Hedging Party:

JPMorgan for all applicable Additional Disruption Events

     

                                               

     

                                                                                                                      

Determining Party:

JPMorgan for all applicable Extraordinary Events

     

                                               

     

                                                                                                                      

Non-Reliance:

Applicable

     

                                               

     

                                                                                                                      

Agreements and
Acknowledgments
Regarding Hedging
Activities:

Applicable

     

                                               

     

                                                                                                                      

Additional Acknowledgments:

Applicable



4.  Calculation Agent:

JPMorgan; provided that all determinations made by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner.

                                                         

      

                                                                                                                       



5.  Account Details:



     (a)     Account for payments to Company:
              To be provided by Company



              Account for delivery of Shares from Company:
              To be provided by Company



     (b)     Account for payments to JPMorgan:



              JPMorgan Chase Bank, N.A., New York
              ABA:  021 000 021
              Favour: JPMorgan Chase Bank N.A., London
              A/C:  0010962009
              CHASUS33



              Account for delivery of Shares to JPMorgan:
              DTC 0060



6. Offices:



The Office of Company for the Transaction is:  Inapplicable, Company is not a
Multibranch Party.



The Office of JPMorgan for the Transaction is: London



              JPMorgan Chase Bank, National Association
              London Branch
              P.O. Box 161
              60 Victoria Embankment
              London EC4Y 0JP
              England



7. Notices: For purposes of this Confirmation:



     (a)     Address for notices or communications to Company:



              SonoSite, Inc.
              21919 30th Drive S.E.
              Bothell, WA 98021-3904
              Attention: Chief Financial Officer
              Telephone No.:    (425) 951-1224
              Facsimile No.:   (425) 951-6789



     (b)     Address for notices or communications to JPMorgan:



              JPMorgan notice information to follow:



              JPMorgan Chase Bank, National Association
              277 Park Avenue, 11th Floor
              New York, NY  10172
              Attention:  Eric Stefanik
              Title:  Operations Analyst
              EDG Corporate Marketing
              Telephone No:  (212) 622-5814
              Facsimile No:   (212) 622-8534



8.  Representations and Warranties



     (a)     The representations and warranties of Company set forth in Section
3 of the Underwriting Agreement (the "Underwriting Agreement") dated as of July
10, 2007 between Company and J.P. Morgan Securities Inc. as representative of
the Underwriters party thereto are true and correct and are hereby deemed to be
repeated to JPMorgan as if set forth herein.  Company hereby further represents
and warrants to JPMorgan that:



              (i)     The Shares of Company initially issuable upon exercise of
the Warrant by the net share settlement method (the "Warrant Shares") have been
reserved for issuance by all required corporate action of Company.  The Warrant
Shares have been duly authorized and, when delivered against payment therefor
(which may include Net Share Settlement in lieu of cash) and otherwise as
contemplated by the terms of the Warrant following the exercise of the Warrant
in accordance with the terms and conditions of the Warrant, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights.



              (ii)     Company is not and will not be required to register as an
"investment company" as such term is defined in the Investment Company Act of
1940, as amended.



              (iii)     Company is an "eligible contract participant" (as such
term is defined in Section 1a(12) of the Commodity Exchange Act, as amended (the
"CEA")) because one or more of the following is true:



                          Company is a corporation, partnership, proprietorship,
organization, trust or other entity and:



                          (A)      Company has total assets in excess of USD
10,000,000;



                           (B)     the obligations of Company hereunder are
guaranteed, or otherwise supported by a letter of credit or keepwell, support or
other agreement, by an entity of the type described in Section 1a(12)(A)(i)
through (iv), 1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or



                           (C)     Company has a net worth in excess of USD
1,000,000 and has entered into this Agreement in connection with the conduct of
Company's business or to manage the risk associated with an asset or liability
owned or incurred or reasonably likely to be owned or incurred by Company in the
conduct of Company's business.



              (iv)     Company and each of its affiliates is not, on the date
hereof, in possession of any material non-public information with respect to
Company.



     (b)     JPMorgan represents and warrants to Company that it is an "eligible
contract participant" (as such term is defined in Section 1a(12) of the CEA).



9.Other Provisions:



     (a)     Opinion/Evidence of Authority.  Company shall deliver an opinion of
counsel, dated as of the Trade Date, to JPMorgan with respect to the matters set
forth in Section 3(a) of the Agreement and Section 8(a) of this Confirmation. 
JPMorgan shall deliver to Company its evidence of authority on or prior to the
Trade Date.



     (b)     Repurchase Notices.  Company shall, on any day on which Company
effects any repurchase of Shares, promptly give JPMorgan a written notice of
such repurchase (a "Repurchase Notice") on such day if following such
repurchase, the number of outstanding Shares on such day, subject to any
adjustments provided herein, is (i) less than 16,393,000 (in the case of the
first such notice) or (ii) thereafter more than 40,000 less than the number of
Shares included in the immediately preceding Repurchase Notice.  Company agrees
to indemnify and hold harmless JPMorgan and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an "Indemnified Person") from and against any and all losses
(including losses relating to JPMorgan's hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 "insider", including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney's fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company's failure to provide
JPMorgan with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Company in writing, and Company,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Company may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Company shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Company agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.  Company
shall not, without the prior written consent of the Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person.  If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of this Transaction.



     (c)     Regulation M.  Company is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), of any securities of Company,
other than (i) a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii) the
distribution of USD 200,000,000 principal amount of Convertible Senior Notes due
2014 (the "Convertible Notes"). Company shall not, until the second Scheduled
Trading Day immediately following the Trade Date, engage in any such
distribution.



     (d)     No Manipulation.  Company is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.



     (e)     Transfer or Assignment.  Company may not transfer any of its rights
or obligations under this Transaction without the prior written consent of
JPMorgan. JPMorgan may, without Company's consent, transfer or assign all or any
part of its rights or obligations under this Transaction to any third party.  If
after JPMorgan's commercially reasonable efforts, JPMorgan is unable to effect
such a transfer or assignment on pricing terms reasonably acceptable to JPMorgan
and within a time period reasonably acceptable to JPMorgan of a sufficient
number of Warrants to reduce (i) JPMorgan's "beneficial ownership" (within the
meaning of Section 13 of the Exchange Act and rules promulgated thereunder) to
7.5% of Company's outstanding Shares or less or (ii) the quotient of (x) the
product of (a) the Number of Warrants and (b) the Warrant Entitlement divided by
(y) the number of Company's outstanding Shares (such quotient expressed as a
percentage, the "Warrant Equity Percentage") to 14.5% or less, JPMorgan may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion (the "Terminated Portion") of this Transaction, such that (i) its
"beneficial ownership" following such partial termination will be equal to or
less than 7.5% or (ii) the Warrant Equity Percentage following such partial
termination will be equal to or less than 14.5%.  In the event that JPMorgan so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Warrants equal to the
Terminated Portion, (ii) Company shall be the sole Affected Party with respect
to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
paragraph 9(l) shall apply to any amount that is payable by Company to JPMorgan
pursuant to this sentence).  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing JPMorgan to purchase, sell,
receive or deliver any Shares or other securities to or from Company, JPMorgan
may designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform JPMorgan's obligations in
respect of this Transaction and any such designee may assume such obligations. 
JPMorgan shall be discharged of its obligations to Company to the extent of any
such performance.



     (f)     Early Unwind.  In the event the sale of Convertible Notes is not
consummated with the Underwriters for any reason by the close of business in New
York on July 16, 2007 (or such later date as agreed upon by the parties) (July
16, 2007 or such later date, if any, as agreed upon being the "Early Unwind
Date"), this Transaction shall automatically terminate (the "Early Unwind"), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of JPMorgan and Company under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from JPMorgan on the Early
Unwind Date all Shares purchased by JPMorgan or one or more of its affiliates
and shall, notwithstanding anything to the contrary in the Equity Definitions,
reimburse JPMorgan for reasonable costs or expenses (including market losses)
relating to the unwinding of its hedging activities in connection with the
Transaction (including reasonable losses or costs incurred as a result of its
terminating, liquidating, obtaining or reestablishing any hedge or related
trading position).  The amount of any such reimbursement shall be determined by
JPMorgan in good faith using its commercially reasonable discretion and shall be
supported by written evidence of the same.  JPMorgan shall notify Company of
such amount, shall provide written evidence of the same and Company shall pay
such amount in immediately available funds on the Early Unwind Date.  JPMorgan
and Company represent and acknowledge to the other that, subject to the proviso
included in this Section, upon an Early Unwind, all obligations with respect to
the Transaction shall be deemed fully and finally discharged.



     (g)     Dividends.  If at any time during the period from but excluding the
Trade Date, to and including the Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an "Ex-Dividend Date") in any
quarterly dividend period of Company, then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants and/or Daily Number of Warrants to
preserve the fair value of the Options to JPMorgan after taking into account
such dividend.



     (h)     Role of Agent.  Each party agrees and acknowledges that (i) J.P.
Morgan Securities Inc., an affiliate of JPMorgan ("JPMSI"), has acted solely as
agent and not as principal with respect to this Transaction and (ii) JPMSI has
no obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party's obligations under this Transaction.



     (i)     Additional Provisions.



               (i)      Amendments to the Equity Definitions:



                      (A)      Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words "a diluting or concentrative" and replacing
them with the words "an"; and adding the phrase "or Warrants" at the end of the
sentence.



                      (B)      Section 11.2(c) of the Equity Definitions is
hereby amended by (x) replacing the words "a diluting or concentrative" with
"an", (y) adding the phrase "or Warrants" after the words "the relevant Shares"
in the same sentence and (z) deleting the phrase "(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)" and replacing it
with the phrase "(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)."



                      (C)      Section 11.2(e)(vii) of the Equity Definitions is
hereby amended by deleting the words "a diluting or concentrative" and replacing
them with the word "an"; and adding the phrase "or Warrants" at the end of the
sentence.



                      (D)      Section 12.6(a)(ii) of the Equity Definitions is
hereby amended by (1) deleting from the fourth line thereof the word "or" after
the word "official" and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor "or (C) at JPMorgan's option, the occurrence of any of the events
specified in Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with
respect to that Issuer."



                      (E)      Section 12.9(b)(iv) of the Equity Definitions is
hereby amended by:



                                (x)      deleting (1) subsection (A) in its
entirety, (2) the phrase "or (B)" following subsection (A) and (3) the phrase
"in each case" in subsection (B); and



                                (y)      deleting the phrase "neither the
Non-Hedging Party nor the Lending Party lends Shares in the amount of the
Hedging Shares or" in the penultimate sentence.



                      (F)      Section 12.9(b)(v) of the Equity Definitions is
hereby amended by:



                                (x)      adding the word "or" immediately before
subsection "(B)" and deleting the comma at the end of subsection (A); and



                                (y)      (1) deleting subsection (C) in its
entirety, (2) deleting the word "or" immediately preceding subsection (C) and
(3) deleting the penultimate sentence in its entirety and replacing it with the
sentence "The Hedging Party will determine the Cancellation Amount payable by
one party to the other."



               (ii)      Notwithstanding anything to the contrary in this
Confirmation, upon the occurrence of one of the following events, with respect
to this Transaction, (1) JPMorgan shall have the right to designate such event
an Additional Termination Event and designate an Early Termination Date pursuant
to Section 6(b) of the Agreement, and (2) Company shall be deemed the sole
Affected Party and the Transaction shall be deemed the sole Affected
Transaction:



                      (A)      Company sells all or substantially all of its
assets in a transaction pursuant to which the Shares are converted into cash,
securities or other property.



                      (B)      There is a default by Company or any subsidiary
in the payment of the principal or interest on any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced any indebtedness for money borrowed in excess of $10
million in the aggregate of Company and/or any subsidiary, whether such
indebtedness now exists or shall hereafter be created resulting in such
indebtedness becoming or being declared due and payable, and such acceleration
shall not have been rescinded or annulled within 10 days after written notice of
such acceleration has been received by Company or such subsidiary.



                      (C)     Any "person" or "group" within the meaning of
Section 13(d) of the Exchange Act other than the Company, any of its
subsidiaries or its employee benefit plans, files a Schedule TO or any schedule,
form or report under the Exchange Act disclosing that such person or group has
become the direct or indirect ultimate "beneficial owner", as defined in Rule
13d-3 under the Exchange Act, of the common equity of the Company representing
more than 50% of the voting power of such common equity.



                      (D)      JPMorgan, despite using commercially reasonable
efforts, is unable or reasonably determines that it is impractical or illegal,
to hedge its obligations pursuant to this Transaction in the public market
without registration under the Securities Act or as a result of any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by JPMorgan).



     (j)     No Collateral or Setoff.  Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Company hereunder are not secured by any collateral.  Obligations
under this Transaction shall not be set off by Company against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise.  Any provision in the Agreement with respect to the
satisfaction of Company's payment obligations to the extent of JPMorgan's
payment obligations to Company in the same currency and in the same Transaction
(including, without limitation Section 2(c) thereof) shall not apply to Company
and, for the avoidance of doubt, Company shall fully satisfy such payment
obligations notwithstanding any payment obligation to Company by JPMorgan in the
same currency and in the same Transaction. In calculating any amounts under
Section 6(e) of the Agreement, notwithstanding anything to the contrary in the
Agreement, (1) separate amounts shall be calculated as set forth in such Section
6(e) with respect to (a) this Transaction and (b) all other Transactions, and
(2) such separate amounts shall be payable pursuant to Section 6(d)(ii) of the
Agreement.



     (k)      Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If, in respect of this Transaction, an amount is
payable by Company to JPMorgan, (i) pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions (except in the event of an Insolvency, Nationalization,
Tender Offer or Merger Event in which the consideration or proceeds to be paid
to holders of shares consists solely of cash) or (ii) pursuant to Section
6(d)(ii) of the Agreement (except in the event of an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
Affected Party, other than an Event of Default of the type described in (x)
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or (y) a
Termination Event of the type described in Section 5(b) of the Agreement, in the
case of both (x) and (y), resulting from an event or events outside Company's
control) (a "Payment Obligation"), Company shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
JPMorgan, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. New York local time on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting), 
Early Termination Date or date of cancellation, as applicable; provided that if
Company does not validly elect to satisfy its Payment Obligation by the Share
Termination Alternative, JPMorgan shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative. 
Notwithstanding the foregoing, Company's or JPMorgan's right to elect
satisfaction of a Payment Obligation in the Share Termination Alternative as set
forth in this clause shall only apply to Transactions under this Confirmation
and, notwithstanding anything to the contrary in the Agreement, (1) separate
amounts shall be calculated with respect to (a) Transactions hereunder and (b)
all other Transactions under the Agreement, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement, subject to, in the
case of clause (a), Company's Share Termination Alternative right hereunder.



Share Termination
Alternative:

 If applicable, Company shall deliver to JPMorgan the Share Termination Delivery
Property on the date (the "Share Termination Payment Date") on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, subject to paragraph (m)(i) below, in satisfaction,
subject to paragraph (m)(ii) below, of the Payment Obligation in the manner
reasonably requested by JPMorgan free of payment.

     

                                              

     

                                                                                                                      

Share Termination Delivery
Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

     

                                              

     

                                                                                                                      

Share Termination Unit
Price:

The value to JPMorgan of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its good faith discretion by commercially reasonable means.  The Calculation
Agent shall notify Company of such Share Termination Unit Price at the time of
notification of the Payment Obligation.  In the case of a Private Placement of
Share Termination Delivery Units that are Restricted Shares (as defined below),
as set forth in paragraph (m)(i) below, the Share Termination Unit Price shall
be determined by the discounted price applicable to such Share Termination
Delivery Units.  In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
paragraph (m)(ii) below, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, the Announcement Date (in the case of a
Nationalization, Insolvency or Delisting) or the Early Termination Date, as
applicable.

     

                                              

     

                                                                                                                      

Share Termination Delivery
Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of Nationalization, Insolvency, Tender Offer or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event.  If such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

     

                                              

     

                                                                                                                      

Failure to Deliver:

Inapplicable

     

                                              

     

                                                                                                                      

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
"Physically-settled" shall be read as references to "Share Termination Settled"
and all references to "Shares" shall be read as references to "Share Termination
Delivery Units".  "Share Termination Settled" in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.



     (l)      Registration/Private Placement Procedures.  If, in the reasonable
opinion of JPMorgan, following any delivery of Shares or Share Termination
Delivery Property to JPMorgan hereunder, such Shares or Share Termination
Delivery Property would be in the hands of JPMorgan subject to any applicable
restrictions with respect to any registration or qualification requirement or
prospectus delivery requirement for such Shares or Share Termination Delivery
Property pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or Share Termination Delivery Property
being "restricted securities", as such term is defined in Rule 144 under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Share Termination Delivery Property, "Restricted
Shares"), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) below at the election of Company, unless JPMorgan
waives the need for registration/private placement procedures set forth in (i)
and (ii) below.  Notwithstanding the foregoing, solely in respect of any Daily
Number of Warrants exercised or deemed exercised on any Expiration Date, Company
shall elect, prior to the first Settlement Date for the first Expiration Date, a
Private Placement Settlement or Registration Settlement for all deliveries of
Restricted Shares for all such Expiration Dates which election shall be
applicable to all Settlement Dates for such Warrants and the procedures in
clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants.  The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder.



               (i)      If Company elects to settle the Transaction pursuant to
this clause (i) (a "Private Placement Settlement"), then delivery of Restricted
Shares by Company shall be effected in customary private placement procedures
with respect to such Restricted Shares reasonably acceptable to JPMorgan;
provided that Company may not elect a Private Placement Settlement if, on the
date of its election, it has taken, or caused to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Company to JPMorgan (or any affiliate designated by
JPMorgan) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
JPMorgan (or any such affiliate of JPMorgan).   The Private Placement Settlement
of such Restricted Shares shall include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
JPMorgan, due diligence rights (for JPMorgan or any designated buyer of the
Restricted Shares by JPMorgan), opinions and certificates, and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to JPMorgan.  In the case of a Private Placement Settlement, JPMorgan
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to paragraph
(l) above) or any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to JPMorgan hereunder; provided that in no event shall such
number be greater than 7,500,000 (the "Maximum Amount").  Notwithstanding  the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Exchange Business Day following notice by JPMorgan to Company, of
such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i).  For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (l) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to Section
2 above). 



                        In the event Company shall not have delivered the full
number of Restricted Shares otherwise applicable as a result of the proviso
above relating to the Maximum Amount (such deficit, the "Deficit Restricted
Shares"), Company shall be continually obligated to deliver, from time to time
until the full number of Deficit Restricted Shares have been delivered pursuant
to this paragraph, Restricted Shares when, and to the extent, that (i) Shares
are repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Company additionally
authorizes any unissued Shares that are not reserved for other transactions. 
Company shall immediately notify JPMorgan of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Restricted Shares to be delivered) and
promptly deliver such Restricted Shares thereafter.



                        In the event of a Private Placement Settlement, the Net
Share Settlement Amount or the Payment Obligation, respectively, shall be deemed
to be the Net Share Settlement Amount or the Payment Obligation, respectively,
plus an additional amount (determined from time to time by the Calculation Agent
in its commercially reasonable judgment) attributable to interest that would be
earned on such Net Share Settlement Amount or the Payment Obligation,
respectively, (increased on a daily basis to reflect the accrual of such
interest and reduced from time to time by the amount of net proceeds received by
JPMorgan as provided herein) at a rate equal to the open Federal Funds Rate plus
the Spread for the period from, and including, such Settlement Date or the date
on which the Payment Obligation is due, respectively, to, but excluding, the
related date on which all the Restricted Shares have been sold and calculated on
an Actual/360 basis.  The foregoing provision shall be without prejudice to
JPMorgan's rights under the Agreement (including, without limitation, Sections 5
and 6 thereof).



                        As used in this Section, "Spread" means, with respect to
any Net Share Settlement Amount or Payment Obligation, respectively, the credit
spread over the applicable overnight rate that would be imposed if JPMorgan were
to extend credit to Company in an amount equal to such Net Share Settlement
Amount, all as determined by the Calculation Agent using its commercially
reasonable judgment as of the related Settlement Date or the date on which the
Payment Obligation is due, respectively.  Commercial reasonableness shall take
into consideration all factors deemed relevant by the Calculation Agent, which
are expected to include, among other things, the credit quality of Company (and
any relevant affiliates) in the then-prevailing market and the credit spread of
similar companies in the relevant industry and other companies having a
substantially similar credit quality.



               (ii)      If Company elects to settle the Transaction pursuant to
this clause (ii) (a "Registration Settlement"), then Company shall promptly (but
in any event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to JPMorgan, to cover
the resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to JPMorgan.  If JPMorgan, in its sole reasonable discretion, is not
satisfied with such procedures and documentation Private Placement Settlement
shall apply.  If JPMorgan is satisfied with such procedures and documentation,
it shall sell the Restricted Shares pursuant to such registration statement
during a period (the "Resale Period") commencing on the Exchange Business Day
following delivery of such Restricted Shares (which, for the avoidance of doubt,
shall be (x) any Settlement Date in the case of an exercise of Warrants prior to
the first Expiration Date pursuant to Section 2 above, (y) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to paragraph (l) above or (z) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which JPMorgan completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(1) or (2) (or any similar provision then in force) under the Securities
Act and (iii) the date upon which all Restricted Shares may be sold or
transferred by a non-affiliate pursuant to Rule 144(k) (or any similar provision
then in force) or Rule 145(d)(3) (or any similar provision then in force) under
the Securities Act.  If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to JPMorgan by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
"Additional Amount") in cash or in a number of Shares ("Make-whole Shares") in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the "Valuation Date" for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount.  The
Resale Period shall continue to enable the sale of the Make-whole Shares.  If
Company elects to pay the Additional Amount in Shares, the requirements and
provisions for Registration Settlement shall apply.  This provision shall be
applied successively until the Additional Amount is equal to zero.  In no event
shall Company deliver a number of Restricted Shares greater than the Maximum
Amount.



               (iii)      Without limiting the generality of the foregoing,
Company agrees that any Restricted Shares delivered to JPMorgan, as purchaser of
such Restricted Shares, (i) may be transferred by and among JPMorgan and its
affiliates and Company shall effect such transfer without any further action by
JPMorgan and (ii) after the minimum "holding period" within the meaning of Rule
144(d) under the Securities Act has elapsed after any Settlement Date for such
Restricted Shares, Company shall promptly remove, or cause the transfer agent
for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon delivery by
JPMorgan (or such affiliate of JPMorgan) to Company or such transfer agent of
seller's and broker's representation letters customarily delivered by JPMorgan
in connection with resales of restricted securities pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by JPMorgan (or such affiliate of JPMorgan).



             If the Private Placement Settlement or the Registration Settlement
shall not be effected as set forth in clauses (i) or (ii), as applicable, then
failure to effect such Private Placement Settlement or such Registration
Settlement shall constitute an Event of Default with respect to which Company
shall be the Defaulting Party.



     (m)     Limit on Beneficial Ownership.  Notwithstanding any other
provisions hereof, JPMorgan may not exercise any Warrant hereunder or be
entitled to take delivery of any Shares deliverable hereunder, and Automatic
Exercise shall not apply with respect to any Warrant hereunder, to the extent
(but only to the extent) that, after such receipt of any Shares upon the
exercise of such Warrant or otherwise hereunder, JPMorgan Chase & Co. would
directly or indirectly beneficially own (as such term is defined for purposes of
Section 13(d) of the Exchange Act) in excess of 8.0% of the outstanding Shares. 
Any purported delivery hereunder shall be void and have no effect to the extent
(but only to the extent) that, after such delivery, JPMorgan Chase & Co. would
directly or indirectly so beneficially own in excess of 8.0% of the outstanding
Shares.  If any delivery owed to JPMorgan hereunder is not made, in whole or in
part, as a result of this provision, Company's obligation to make such delivery
shall not be extinguished and Company shall make such delivery as promptly as
practicable after, but in no event later than one Business Day after, JPMorgan
gives notice to Company that, after such delivery, JPMorgan Chase & Co. would
not directly or indirectly so beneficially own in excess of 8.0% of the
outstanding Shares.



     (n)     Share Deliveries.  Company acknowledges and agrees that, to the
extent the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that JPMorgan will not be considered
an affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to this Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Property hereunder at any time after 2
years from the Trade Date shall be eligible for resale under Rule 144(k) of the
Securities Act and Company agrees to promptly remove, or cause the transfer
agent for such Shares or Share Termination Property, to remove, any legends
referring to any restrictions on resale under the Securities Act from the Shares
or Share Termination Property.  Company further agrees, for any delivery of
Shares or Share Termination Property hereunder at any time after 1 year from the
Trade Date but within 2 years of the Trade Date, to the extent the holder of
this Warrant then satisfies the holding period and other requirements of Rule
144 of the Securities Act, to promptly remove, or cause the transfer agent for
such Restricted Share to remove, any legends referring to any such restrictions
or requirements from such Restricted Shares.  Such Restricted Shares will be
de-legended upon delivery by JPMorgan (or such affiliate of JPMorgan) to Company
or such transfer agent of customary seller's and broker's representation letters
in connection with resales of restricted securities pursuant to Rule 144 of the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by JPMorgan (or such affiliate of JPMorgan).  Company further agrees that
any delivery of Shares or Share Termination Delivery Property prior to the date
that is 1 year from the Trade Date, may be transferred by and among JPMorgan and
its affiliates and Company shall effect such transfer without any further action
by JPMorgan.  Notwithstanding anything to the contrary herein, Company agrees
that any delivery of Shares or Share Termination Delivery Property shall be
effected by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary.  Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act,
including Rule 144(k) as in effect at the time of delivery of the relevant
Shares or Share Termination Property.



     (o)     Governing Law.  New York law (without reference to choice of law
doctrine).



     (p)     Waiver of Jury Trial.   Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Transaction.  Each party (i)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.



     (q)     Tax Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Company and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Company relating to such tax treatment and tax structure.



     (r)     Maximum Share Delivery.  Notwithstanding any other provision of
this Confirmation or the Agreement, in no event will Company be required to
deliver more than the Maximum Amount of Shares in the aggregate to JPMorgan in
connection with this Transaction, subject to the provisions regarding Deficit
Restricted Shares



     (s)     Right to Extend.  JPMorgan may postpone, no longer than reasonably
necessary, in whole or in part, any Expiration Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Daily Number of Warrants with respect to one or more Expiration Dates) if
JPMorgan determines, in its commercially reasonable judgment, that such
extension is reasonably necessary or appropriate to preserve JPMorgan's hedging
or hedge unwind activity hereunder in light of existing liquidity conditions or
to enable JPMorgan to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if
JPMorgan were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to JPMorgan.



     (t)     Status of Claims in Bankruptcy.   JPMorgan acknowledges and agrees
that this Confirmation is not intended to convey to JPMorgan rights against
Company with respect to the Transaction that are senior to the claims of common
stockholders of Company in any U.S. bankruptcy proceedings of Company; provided
that nothing herein shall limit or shall be deemed to limit JPMorgan's right to
pursue remedies in the event of a breach by Company of its obligations and
agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit JPMorgan's rights in respect of
any transactions other than the Transaction.



     (u)     Securities Contract; Swap Agreement.  The parties hereto intend
for: (a) the Transaction to be a "securities contract" and a "swap agreement" as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
"Bankruptcy Code"), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party's right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
"contractual right" as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
"margin payment" or "settlement payment" and a "transfer" as defined in the
Bankruptcy Code.



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.



Very truly yours,

J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National
Association





Accepted and confirmed as of the Trade Date:

SonoSite, Inc.



